DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz et al. (USPN 2012/0253163- cited by the applicant) in view of Duffy et al. (USPN 2010/0049018-Cited by the Applicant) in view of Zadig et al. (USPN 2014/0275932-cited by the applicant).
Regarding claims 1, 12-15, Afanasewicz et al. discloses a peel-off resistant sensor comprising: a sensor head attachable to a patient skin surface (as shown in the figure below, figures 1 and 32, [0043]); the sensor head comprising a perimeter defining a footprint of the sensor head when attached to the patient skin surface (as shown in the figure below, figures 7-8), the sensor head further comprising a plurality of notches positioned along the perimeter and extending inwardly from the perimeter towards an interior of the sensor head (as shown in the figure below, figures 7-8), wherein the cutouts cooperating to allow for movement of the patient skin surface ([0046]-[0047]); and a stem (as shown in the figure below, figures 1 and 3) extending from the sensor head and configured to transmit electrical signals between the sensor head and an attached cable (cable 20, [0043]), wherein the stem is terminated interior to the sensor head and away from an edge of the sensor head so as to define feet along either side of the stem distal the stem termination (as shown in the figure below, figures 1 and 3). The feet configured to counteract a peel away force resulting when the stem is pulled over the sensor head ([0046]-[0047]). Afanasewicz et al. fails to disclose that the sensor head is configured to transmit optical radiation into the skin and receive that optical radiation after attenuation by blood flow within the skin.
Duffy et al. discloses an oximetry device comprising emitter configured to transmit optical radiation into the skin and detectors configured to receive that optical radiation after attenuation by blood flow within the skin ([0026]-[0028], figures 1-2).

    PNG
    media_image1.png
    451
    580
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have incorporated the emitter and detectors of Duffy et al. into the sensor head of Afanasewicz et al., with a reasonable expectation of success, because the prior art teaches sensor head configured to obtain physiological signals from user, as taught by Afanasewicz et al., and since emitter and detectors are configured to receive additional physiological signals would have been known in the art, as taught by Duffy et al.. The rationale would have been to provide additional physiological parameter and it would have been no more than the combination of the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.

While the combination of Afanasewicz et al. and Duffy et al. discloses plurality of cutouts and notches, the combination of Afanasewicz et al. and Duffy et al. fails to disclose that the plurality of notches define narrow linear channels forming a plurality of independently flexible cutouts in the sensor head. 
Zadig et al. discloses that the plurality of cutouts define narrow linear channels (as shown in the figure below, [0031]).

    PNG
    media_image2.png
    576
    490
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have modified the cutouts of  Afanasewicz et al. in view of Duffy et al. to include narrow linear channels as taught by Zadig et al., with a reasonable expectation of success, because the prior art teaches plurality of notches and cutouts, as taught by Afanasewicz et al. in view of Duffy et al., and since notches and cutouts including narrow linear channels would have been known in the art, as taught by Zadig et al.. The rationale would have been to reduce mechanical stress on the overall wearable device and it would have been no more than the combination of the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Regarding claim 2, Afanasewicz et al. in view of Duffy et al. in view of Zadig et al. discloses that the sensor head and stem form a single continuous body (as shown in the figures above).
Regarding claim 3, Afanasewicz et al. in view of Duffy et al. in view of Zadig et al. discloses the sensor head and stem are substantially flat (as shown in figures above).
Regarding claim 4, Afanasewicz et al. in view of Duffy et al. in view of Zadig et al. discloses the sensor head and stem comprise a face tape layer (layer 26 figure 4 [0028] Duffy et al. and figures 7-8, [0032] of Afanasewicz et al.) and a base tape layer, the base tape layer configured to adhesively attach to the patient skin surface ([0028], layer 34 Duffy et al.; adhesive layer of Afanasewicz et al. [0038]).
Regarding claims 8-11, 16-20, Afanasewicz et al. in view of Duffy et al. in view of Zadig et al. discloses that the plurality of notches comprise a first set of notches and a second set of notches, each of the first and second sets of notches comprising three notches, and wherein the first and second sets of notches are positioned along opposite sides of the sensor head (as shown in the figure above).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz et al. in view of Duffy et al. in view of Zadig et al. as applied to claim 1 above, and further in view of O’Neil et al. (USPN 6,748,254-Cited by the Applicant).
Duffy et al. discloses an oximetry device ([0057], reads on claimed regional oximetry sensor) comprising: cover 26, figure 2, [0030]; reads on claimed a face tape layer); pad has a patient side surface wherein an adhesive is applied to the patient side surface (pad 16 figure 2, [0028]; reads on claimed a base tape layer adhesively attachable to a patient skin surface); at least one light source (18 figure 2, [0027]; reads on claimed at least one emitter configured to transmit optical radiation into the patient skin surface); light detector disposed closest to the light source (“near detector 20a" [0037], figure 2; reads on claimed a near-field detector configured to detect the optical radiation after attenuation by tissue of the patient); light detector disposed further away from the light source (“far detector 20b”, figure 2, [0037]; reads on claimed a far field detector also configured to detect the optical radiation after attenuation by tissue of the patient). Duffy et al. discloses that the first flange 90 is associated with the near detector 20a is smaller than the second flange 90 is associated with the far detector 20b (Duffy et al. figure 2). Further Duffy et al. discloses that the focusing element includes the flanges 90 which have a rectangular planar base (figure 2).
Afanasewicz et al. in view of Duffy et al. in view of Zadig et al. fails to explicitly disclose at least one focus element associated with at least one of the at least one emitter, the near-field detector and the far field detector.
O’Neil et al. discloses stacked adhesive optical sensor comprising emitter, detector, semi-rigid optical mount 6 which surrounds and holds the emitter and detector, and windows or lenses are attached to the semi-rigid mount to assist in coupling the light emitted from the emitter into the tissue, and collected from the tissue and directed towards the detector (Col.3 line 39-Col.4 line 9, figure 1). Further, O’Neil et al. discloses lenses 4 have half-dome shape (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have modified the flanges (sensor mounts 90) of Duffy et al. to include lenses, with a reasonable expectation of success, because O’Neil et al. teaches attaching lenses to the sensor mounts in order assist in coupling the light emitted from the emitter into the tissue, and collected from the tissue and directed towards the detector, and since utilizing lenses to assist in guiding light to and from the tissue would have been known in the art, as taught by O’Neil et al., and the combination of the sensor mounts of Afanasewicz et al. in view of Duffy et al. in view of Zadig et al. and lenses of O’Neil et al. reads on the claimed focusing element. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have mapped the size of the lenses of O’Neil et al. with the size of the flanges of Afanasewicz et al. in view of Duffy et al. in view of Zadig et al. in order to properly assist in coupling the light collected from the tissue and directed towards the detector. The rationale would have been to assist in guiding light to and from the tissue and it would have been no more than the combination of the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz et al. in view of Duffy et al. in view of Zadig et al. further in view of O’Neil et al. as applied to claims 1,5 above, and further in view of Attar et al. (USPN 2013/0278802).
Regarding claims 6-7, Afanasewicz et al. in view of Duffy et al. in view of Zadig et al. further in view of O’Neil et al. fails to disclose three focus elements, each of the three focus elements associated with one of the at least one emitter, the near-field detector, or the far field detector. Attar et al. discloses that instead of using a single lens to form a large image covering the complete sensor active area, two or more lenses are used ([0038]) 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have SUBSTITUTED the single lens of O’Neil et al., with the known two or more lenses, as taught by Attar et al., since one skilled in the art would recognize that both these lens configurations are known configurations to be placed on the active area of the sensor, in view of Attar et al. ([0038]). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc). KSR, 550, U.S. at 417.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10617335. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARJAN FARDANESH/Examiner, Art Unit 3791